Citation Nr: 1742942	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  09-27 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for renal dysfunction (claimed as kidney problems secondary to medication for the back).

2.  Entitlement to a disability rating in excess of 30 percent for adjustment disorder with depressed mood (previously called bipolar disorder I mixed with depression). 

3.  Entitlement to a disability rating in excess of 10 percent prior to October 27, 2011 for evaluation of lumbosacral strain, multilevel lumbar spondylosis and lumbar disc herniation, and in excess of 20 percent beginning October 27, 2011. 

4.  Entitlement to a disability rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity.

5.  Entitlement to a disability rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity.

6.  Entitlement to an effective date earlier than October 27, 2011 for the award of a separate 10 percent rating for radiculopathy of each lower extremity. 
7.  Entitlement to an effective date earlier than October 27, 2011 for a 20 percent disability evaluation for lumbosacral strain, multilevel lumbar spondylosis and lumbar disc herniation.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2008, the RO continued a 10 percent disability rating for the Veteran's service-connected lumbar spine disability.  The case was remanded in June 2011, for additional development.

In a September 2011 rating decision, the RO granted entitlement to service connection for bipolar disorder I mixed with depression, assigning a 30 percent disability rating effective March 9, 2011.

In December 2011, the RO increased the Veteran's disability rating for lumbosacral strain, multilevel lumbar spondylosis and lumbar disc herniation, to 20 percent as of October 27, 2011, and granted separate ratings for radiculopathy of the left and right lower extremities at 10 each, effective October 27, 2011.  The Veteran filed a notice of disagreement with the effective dates for the awards of 10 percent for radiculopathy of each of the lower extremities, and for the effective date of the award of a 20 percent rating for his lumbar spine disability.

In an April 2014 rating decision, the RO denied service connection for renal dysfunction (claimed as kidney problems secondary to medication for the back).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim for an increased rating for his service-connected lumbar spine disability, the Board notes that a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint for pain, as well as any paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The most recent examination to evaluate the severity of his service-connected lumbar spine disability was provided in October 2011, and did not include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing as required by VA regulation.  See Correia, supra; 38 C.F.R. § 4.59.  VA must provide adequate examinations that comply with the requirements of 38 C.F.R. § 4.59 to fulfill its duty to assist.  The examiner must also evaluate the Veteran's service-connected radiculopathy of the lower extremities, associated with lumbar spine disability.

The Veteran has contended that he has kidney dysfunction as a result of the medications required to treat the pain due to his service-connected back disability.  A VA opinion was provided in April 2014.  The examiner noted that, according to the National Kidney Foundation, chronic kidney disease is defined according to the presence or absence of kidney damage and level of kidney function-irrespective of the type of kidney disease (diagnosis).  The examiner found that the Veteran had a renal disorder as evidenced by the presence of protein in the urine and also that of microalbuminuria.  The examiner opined that it was less likely than not that any kidney problems were caused or aggravated by the medications taken to treat his service-connected back disability, which included Motrin, Meloxican, Tramadol, and Oxycodone/Acetaminophen.  The examiner noted that, according to "Up To Date," Motrin and Oxycodone/Acetaminophen were not associated with a significant adverse reaction of proteinuria/albuminuria, Meloxican was associated with a less than 2 percent incidence of albuminuria, and Tramadol was associated with a 1-5 percent incidence of urine abnormalities.  The examiner concluded that, with such low incidences-less than 50 percent-one would not expect either a causation or an aggravation from these medications used to treat the Veteran's service connected lumbosacral strain, multilevel spondylosis, and lumbar disc herniation.  The examiner also based his opinion on his observation that that the Veteran's laboratory values reflected a steady level of renal functioning with no worsening.

However, the Board finds that this examination is not adequate, for the following reasons.  While the examiner noted that kidney disease was measured by the presence proteinuria and albuminuria, it is unclear whether this would also measure kidney damage, including damage that would result from the use of certain medications.  In addition, while the examiner quoted percentages representing the likelihood of the presence of proteinuria and albuminuria associated with certain medications, it was unclear whether these figures were based on individuals who already had kidney damage when they began taking the medication.  In other words, it is unclear from the opinion whether the medications taken by the Veteran could aggravate any already present kidney dysfunction.  Also, it is unclear to the Board how a low incidence in general of kidney or renal issues associated with these medications can rule out that they played a role in this particular Veteran's kidney or renal issues.  The examiner seems to indicate it happens rarely, so it would not have caused or aggravated this particular Veteran's renal dysfunction or abnormality, but this does not address the salient issue of whether in this particular Veteran's case the medications played a role and if the answer is no, why the examiner finds in this particular case the medications would not have either caused or aggravated the renal/kidney issues.  Finally, it is clear from the record that the Veteran has been placed on several medications to treat his service-connected psychiatric disability.  As blood tests have been included in the treatment records reflecting management for his psychiatric medications, this raised the possibility that the medications taken to treat his psychiatric disability may have an adverse effect on his kidneys.  As such, a VA examiner should be asked to opine as to whether any medications taken to treat his service-connected psychiatric disorder would cause kidney damage or aggravate any present kidney dysfunction.

The Veteran has contended that he is entitled to a higher rating for his service-connected adjustment disorder with depressed mood.  The most recent examination to evaluate the severity of his psychiatric disorder was provided in April 2011.  VA medical records in the claims file since that time reflect that the Veteran has been placed on different medications to treat his service-connected psychiatric disability.  In addition, he has reported that he is experiencing extreme difficulty falling asleep, has angry outbursts often, has difficulty concentrating, and experiences moderate symptoms similar to panic attacks.  See March 2015 VA medical records.  As these symptoms appear to reflect a worsening of the Veteran's service-connected psychiatric disability, the Veteran should be afforded a new examination to determine the current severity of his service-connected psychiatric disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA spine examination to determine the current severity of his service-connected lumbar spine disability, to include any associated neurological impairment.  

The examiner must test range of motion of the lumbar spine for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner must also evaluate the severity of the Veteran's service-connected radiculopathy of the right and left lower extremities.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

2.  Obtain an opinion from an examiner other than the examiner who provided the April 2014 opinion as to whether the medication taken to treat the Veteran's service-connected back and psychiatric disabilities has caused or aggravated his renal disorder.

The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's renal dysfunction has been caused (in whole or in part) or aggravated (has undergone a measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by medication taken to treat his service-connected back or psychiatric disabilities.

If the Veteran's renal dysfunction has been aggravated by medication taken to treat his service-connected back or psychiatric disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3.  Schedule the Veteran with an examination to determine the current level of impairment due to the service-connected psychiatric disability.  

All signs and symptoms of psychiatric disability should be reported in detail.  The examiner should describe the impact of the Veteran's psychiatric disability on his occupational and social functioning, and should discuss the impact it has on his activities of daily living, including the overall functional impact.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  Reasons should be given for all opinions.

4.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




